EXHIBIT 10.1


CASH AMERICA INTERNATIONAL, INC.
2016 RESTRICTED STOCK UNIT AWARD AGREEMENT


This 2016 Restricted Stock Unit Award Agreement (the “Agreement”) is entered
into as of the 19th day of May, 2016, by and between CASH AMERICA INTERNATIONAL,
INC. (the “Company”) and ________________________ (“Director”).


W I T N E S S E T H:




WHEREAS, the Company has adopted the Cash America International, Inc. 2014
Long-Term Incentive Plan (the “Plan”), which is administered by the Management
Development and Compensation Committee (the “Committee”) of the Company’s Board
of Directors (the “Board”); and
WHEREAS, any terms used herein with an initial capital letter shall have the
same meaning as provided in the Plan, unless otherwise specified herein; and
WHEREAS, pursuant to Section 11(a) of the Plan, Director is automatically
granted an Award of Restricted Stock Units on the date of the Company’s
Shareholders Meeting, which was held on May 19, 2016, in an amount authorized by
the Board (the “Award”); and
WHEREAS, the Award provides for deferred compensation under Code Section 409A
(as hereinafter defined); and
WHEREAS, to comply with the terms of the Plan and Code Section 409A, and to
further the interests of the Company and Director, the parties hereto desire to
set forth the terms of the Award in the Agreement, which have been approved by
the Committee.
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    Stock Award.
(a)    General. Subject to the restrictions and other conditions set forth
herein, the Company hereby grants to Director an award of 2,192 Restricted Stock
Units (“RSUs”). The RSUs represent the unfunded and unsecured promise of the
Company to issue to Director an equivalent number of shares of the common stock
of the Company or its successors (“Shares”) at a future date, subject to the
terms of this Agreement.
(b)    Grant Date. The RSUs are awarded to Director on May 19, 2016 (the “Grant
Date”).
2.    Vesting.
The RSUs shall vest in substantially equal one-twelfth increments on each of the
following dates as long as Director serves continuously on the Board through the
applicable vesting date: May 31, 2016 (the “First Vesting Date”), June 30, 2016,
July 31, 2016, August 31, 2016, September 30, 2016, October 31, 2016,
November 30, 2016, December 31, 2016, January 31, 2017, February 28, 2017,
March 31, 2017 and the earlier of (a) April 30, 2017 or (b) the day immediately
preceding the date of the 2017 Shareholders Meeting. Shares payable with respect
to the portion of the RSUs that vest on the First Vesting Date shall be
compensation for services performed from the Grant Date through the First
Vesting Date. Shares payable with respect to the portion of the RSUs that vest
on each other vesting date shall be compensation for services performed during
the period beginning on the first day of the calendar month that includes the
applicable vesting date and ending on the applicable vesting date.


1



--------------------------------------------------------------------------------




3.    Forfeiture Upon Termination of Service on the Board of Directors.
Upon Director’s termination of service on the Board for any reason, any RSUs
that are not then vested under Section 2 or Section 5 of this Agreement and any
unvested rights to Dividend Equivalents (as defined in Section 10(c)) shall be
immediately forfeited, and Director shall have no rights in such forfeited RSUs,
including any unvested rights to Dividend Equivalents.
4.    Delivery of Shares.
(a)    General. Except as provided in subsection (b) below, the Company shall
deliver or instruct its transfer agent to issue Shares, either in book entry or
stock certificate form, which shall evidence the conversion of vested RSUs into
whole vested Shares, in the name of Director on June 19, 2017. Notwithstanding
the foregoing, in the event of Director’s death before the Shares relating to
such vested RSUs have been issued, such Shares will be issued in the name of
Director’s designated beneficiary or, if no beneficiary has been designated, in
the name of Director’s estate (“Beneficiary”) within 90 days after the date of
Director’s death. The Company shall not be required to deliver any fractional
Shares under the Award, and any fractional Share shall be rounded up to the next
whole Share.
(b)    Deferred Delivery. Director may elect to defer the timing of the payment
of Shares payable with respect to vested RSUs until June 19, 2022. To be
effective, such election must be made no later than June 17, 2016.
Notwithstanding the foregoing, in the event of Director’s death, the Shares
relating to any and all vested RSUs that have been deferred in accordance with
this Section 4(b) will be issued within 90 days after Director’s death in the
name of Director’s Beneficiary.
5.    Change in Control
(a)    Vesting and Payment. In the event of a Change in Control (as defined
below) while Director is still a director of the Company, the Award (including
all outstanding unvested RSUs and related Dividend Equivalents) shall
automatically accelerate and become 100% vested, and the Shares and Dividend
Equivalents payable with respect to the outstanding vested RSUs shall be
delivered to Director within 90 days following the date of the Change in
Control. A “Change in Control” shall mean an event that is a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
all as defined in Code Section 409A and guidance issued thereunder
(collectively, “Code Section 409A”), except that 35% shall be substituted for
30% in applying Treasury Regulations Section 1.409A-3(i)(5)(vi) and 50% shall be
substituted for 40% in applying Treasury Regulations Section
1.409A-3(i)(5)(vii).
(b)    Substitution. Notwithstanding anything set forth herein to the contrary,
upon a Change in Control the Committee, in its sole discretion, may, in lieu of
issuing Shares, provide Director with an equivalent amount payable in the form
of cash.
6.    Agreement of Director.
Director acknowledges that certain restrictions under state or federal
securities laws may apply with respect to the Shares to be issued pursuant to
the Award. Specifically, Director acknowledges that, to the extent Director is
an “affiliate” of the Company (as that term is defined in Rule 144 under the
Securities Act of 1933 (“Rule 144”)), the Shares to be issued as a result of the
Award are subject to certain restrictions under applicable securities laws
(including particularly Rule 144). Director hereby agrees to comply with such
state and federal securities laws with respect to any applicable restrictions on
the resale of such Shares and to execute such documents and take such actions as
the Company may reasonably require in connection therewith. Notwithstanding
anything herein to the contrary and only to the extent permitted under Code
Section 409A, a payment may be delayed to the extent the Company reasonably
anticipates that making the payment will violate federal securities laws or
other applicable laws.


2



--------------------------------------------------------------------------------




7.    Withholding.
Upon the issuance of Shares to Director pursuant to this Agreement, Director
shall pay an amount equal to the amount of all applicable federal, state and
local employment taxes which the Company is required to withhold at any time.
Such payment may be made in cash, by withholding from any amounts payable to
Director, or by delivery of Shares (including Shares issuable under this
Agreement) in accordance with Section 14(a) of the Plan and the terms of Code
Section 409A.
8.    Adjustment of Awards.
(a)    If there is an increase or decrease in the number of issued and
outstanding Shares through the payment of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of Shares,
then the number of outstanding RSUs shall be adjusted so that the proportion of
such Award to the Company’s total issued and outstanding Shares remains the same
as existed immediately prior to such event.
(b)    If there is spin-off or other similar distribution to the Company's
shareholders of stock, the number and type of shares subject to the Award shall
be adjusted by the Committee (which adjustment may include Shares, stock of such
Affiliate, cash or a combination thereof) so that the value of the outstanding
Award immediately prior to such event is preserved, as determined by the
Committee in its sole discretion. If stock of an Affiliate or former Affiliate
becomes subject to the Award as a result of any such adjustment, the terms of
the Agreement shall apply to such stock in the same manner as if it were Shares.
(c)    Except as provided in subsections (a) and (b), above, no adjustment in
the number of Shares subject to any outstanding portion of the RSUs shall be
made upon the issuance by the Company of Shares of any class of its capital
stock or securities convertible into Shares of any class of capital stock,
either in connection with a direct sale or upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of any other obligation of
the Company that may be convertible into such Shares or other securities.
(d)    Upon the occurrence of events affecting Shares other than those specified
in subsections (a), (b) and (c), above, the Committee may make such other
adjustments to awards as are permitted under Section 5(c) of the Plan.
9.    Plan Provisions.
In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, as may be
amended from time to time, which are hereby incorporated by reference. In the
event of any conflict between the provisions of the Agreement and the Plan, the
Plan shall control.
10.    Miscellaneous.
(a)    Limitation of Rights. The granting of the Award and the execution of the
Agreement shall not give Director any rights to (1) similar grants in future
years, or (2) any right to be retained as a member of the Board or in any other
capacity by the Company or any of its Affiliates.
(b)    Claims Procedure. Any dispute or claim for benefits by any person under
this Agreement shall be determined by the Committee.
(c)    Dividend Equivalents. The Award includes the right to receive dividend
equivalents (“Dividend Equivalents”) on the portion, if any, of the Award that
becomes vested in accordance with Section 2 or Section 5 of this Agreement. On
the same date that Shares are delivered in accordance with Section 4 or Section
5 of this Agreement with respect to any portion of the Award that vests,
Director shall receive an amount of cash, without interest, equivalent to the
dividends, if any, that would have been


3



--------------------------------------------------------------------------------




payable to a shareholder who actually owned the number of Shares equal to the
number of the vested RSUs from the Grant Date through the day immediately
preceding the date on which the Shares payable with respect to the vested
portion of the Award are delivered to Director. Such amount of cash shall be
paid as soon as possible following the date that the portion of the Award for
which such Dividend Equivalents are payable vests.
(d)    Shareholder Rights. Except as set forth in Section 10(c), neither
Director nor Director’s Beneficiary shall have any rights of a shareholder with
respect to any Shares until such Shares have been issued and delivered to
Director or Director’s Beneficiary pursuant to Section 4 of this Agreement.
(e)    Severability. If any term, provision, covenant or restriction contained
in the Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Agreement shall remain
in full force and effect, and shall in no way be affected, impaired or
invalidated.
(f)    Controlling Law. The Agreement is being made in Texas and shall be
construed and enforced in accordance with the laws of that state.
(g)    Construction. The Agreement and the Plan contain the entire understanding
between the parties and supersede any prior understanding and agreements between
them representing the subject matter hereof. There are no representations,
agreements, arrangements or understandings, oral or written, between and among
the parties hereto relating to the subject matter hereof which are not fully
expressed herein.
(h)    Amendments to Comply With Code Section 409A. Notwithstanding the
foregoing, if any provision of this Agreement would cause compensation to be
includible in Director’s income pursuant to Code Section 409A(a)(1), then, to
the extent permitted by Code Section 409A, the Company may amend the Agreement
in such a way as to cause substantially similar economic results without causing
such inclusion; any such amendment shall be made by providing notice of such
amendment to Director, and shall be binding on Director.
(i)    Headings. Section and other headings contained in the Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Agreement or any provision
hereof.
(j)    Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements contained herein shall be binding upon and inure to
the benefit of Director's heirs, legal representatives, successors and assigns.
(k)    Execution/Acceptance. This Agreement may be executed and/or accepted
electronically and/or in duplicate counterparts, the production of either of
which (including a signature or proof of electronic acceptance) shall be
sufficient for all purposes for the proof of the binding terms of this
Agreement.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.




4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of the day
and year first set forth above.


CASH AMERICA INTERNATIONAL, INC.




By:     
T. Brent Stuart
Chief Executive Officer






DIRECTOR *




                            


*
Electronic acceptance of this Award by Director shall bind Director by the terms
of this Agreement pursuant to Section 10(k) of this Agreement.



5

